Citation Nr: 1138481	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the character of the appellant's August 1971 discharge is considered a bar to payment of VA benefits.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1968 to August 1971 and was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 administrative decision issued by the VA Regional Office (RO) in Columbia, South Carolina, which determined that in light of previous administrative decisions, the appellant was ineligible for VA benefits based upon the character of his discharge from service.

Jurisdiction over the matter was subsequently transferred to the Baltimore, Maryland RO.

In January 2008 the RO determined that although the appellant's service was considered dishonorable for VA purposes and that he was not entitled to gratuitous benefits, he was entitled to health care under 38 C.F.R. § 3.360 (2011).

The appellant testified before the undersigned at an April 2010 hearing at the Board. A transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 C.F.R. § 3.12(a). 

A discharge or release from service because of willful or persistent misconduct is a bar to the payment of VA benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(d) (2011). 

Under VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2011). 

The United States Court of Appeals for Veterans Claims has held that components of insanity definitions used in criminal cases do not apply in determining whether claimant was insane at time he committed offenses leading to his discharge; (2) that the Board was required to consider a claimant's mental state at time he committed the offenses for which he was discharged  and received his dishonorable discharge; and (3) that the Board was required to obtain a medical opinion to determine whether claimant's behavior during prior offenses that lead to his was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).

The June 2010 Board remand sought to obtain a medical opinion in accordance with the requirements imposed by the Court in Gardner.  The Board sought to afford the Veteran a VA psychological examination and medical opinion that specifically addressed the insanity criteria under 38 C.F.R. § 3.354(b).  The opinion was to address whether it was at least as likely as not (50 percent probability or more) that: 

(i) the Veteran's periods of absence without leave (AWOL) were the result of a psychiatric disability, 
 
(ii) a psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(iii) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustments to the social customs of the community in which he resides.  

In July 2010, the Veteran underwent a VA psychiatric examination.  The examiner erroneously stated that the Veteran received an honorable discharge.  He did not provide the specific opinions sought in the remand.  He commented that the Veteran had behavioral issues during service that were mostly due to posttraumatic stress disorder (PTSD).  He did not opine whether the Veteran met VA's specific definition of insanity.

A remand by the Board or the Court confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The Veteran must be provided with another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychological examination by a psychiatrist or psychologist to determine whether he was insane under VA regulations at the time of his multiple periods of AWOLs in 1970 and 1971.  

The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i)  The Veteran's periods of AWOL were the result of an acquired psychiatric disability;

(ii) A psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(iii)  interfere with the peace of society; or

(iv)  Caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b).  

The examiner should provide a thorough rationale for these opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion

2. If the appeal is not fully granted, the RO/AMC should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

